Title: To James Madison from David Gelston, 4 September 1824
From: Gelston, David
To: Madison, James


        
          Dear Sir,
          New York September 4th. 1824.
        
        In a tour last summer I found a remarkable species of wheat, a Gentleman gave me four Kernels, with the following account, that a Gentleman in Vermont had imported a package of goods from China, after opening it he found from the straw threw out, a single blade which he cultivated and which produced the wheat.
        On the 15th September last I planted the 4 grains about 6 inches from each other, they produced 62 stalks and 62 Clusters the growth about 4 feet high, I counted 6 Clusters (memoranda enclosed) which I supposed a fair average of the whole.
        I herewith enclose a Cluster, and a few seeds, the grains I received were fair & fine, the whole of mine blasted (we suppose) by a large barberry bush which stood very near the wheat. I have planted a number of grains this season to ascertain the fact, whether they would grow. I find them shoot up and appear strong and vigorous.
        
        Many Gentlemen have called to view the Wheat, no one can give any account of it.
        Of the quality of the wheat, the best mode of cultivating it, the soil best adapted, and the best time for sowing, I know nothing. I am, very respectfully, Sir, your obedient servant,
        
          David Gelston
        
      